The record in the case shows that the respondent, on March 20, 1911, bought of the appellant and gave for the same part cash and balance in notes and at the same time executed and delivered to the appellant a chattel mortgage covering the machinery so sold to the respondent to secure the payment of the notes. The notes were not paid at maturity and demand was made upon respondent for possession of the machinery under chattel mortgage. Possession of the same was refused to the appellant and appellant thereupon brought an action in claim and delivery for the possession of the machinery or in case a delivery thereof could not be had, then for $200, the value thereof and damages and costs. The respondent did not answer the complaint in this action of claim and delivery, but appeared and consented to an order of reference, referring the whole matter to a referee. A reference was held, testimony taken and report filed. No exceptions were filed to the report of the referee and it was confirmed and made the judgment of the Court. The referee found that the actual value of the property sued for was two hundred dollars, and that the amount due on the two notes, attached to his report, was one hundred and fifty dollars, principal and interest, exclusive of costs and expenses of collection. That the notes were secured by a mortgage over the machinery in question and that the mortgage was past due and condition broken. That appellant had suffered actual damages in the sum of fifty dollars by reason of breach of contract and *Page 347 
detention of property and that appellant is entitled to possession of the property and recommends judgment for possession of the same, and in the event it cannot be delivered, a judgment for the value thereof, one hundred and fifty dollars and fifty dollars actual damages. This report is dated May 18, 1912, and his Honor, Judge Rice, presiding Judge, confirmed the same on June 21, 1912. Judgment was duly entered thereon, and it is admitted that this judgment has been paid and satisfied and duly extinguished.
Subsequent to this, on August 28, 1912, the appellant commenced this action against the respondent to collect two notes, which were secured by mortgage over the machinery and were included in the suit for claim and delivery, which had been reduced to judgment and paid. One of these notes was for $72.02, due November 1, 1911, and the other for $73.45, due December 20, 1911. The respondent appeared and answered these two cases which were tried together by consent before magistrate Murdaugh, on September 20, 1912, who, by an order dated October 3, 1912, says; "After hearing the evidence and argument thereon, I find for the defendant." In his report of the case after appeal therefrom was duly perfected to the Court of Common Pleas, he says: "The two cases entitled as above were by consent tried together before me on the 30th of September, 1912. The only plea interposed by the defendant was that the plaintiff had sold to the defendant certain machinery to which machinery plaintiff did not have title, and there was a total failure of consideration for the notes sued upon. The evidence in the case showed to my mind conclusively that the plaintiff did have good title and that there is no failure of consideration. In the trial the defendant introduced in evidence the records of another case in the Court of Common Pleas in which former cases these same notes were an issue and a judgment rendered thereon, for which reason I have found for the defendant, it appearing to me that the present controversy has already been adjudicated. There was no *Page 348 
question of fact involved, there being no witnesses for the plaintiff and no conflict of testimony in the case. If the Court should decide that I am in error in holding that the present controversy is res adjudicata, the plaintiff herein is entitled to a judgment for the face value of the notes in question, interest, attorney's fees and costs."
Upon appeal from magistrate, Judge Wilson dismissed the appeal and appeal was then taken to this Court, questioning the correctness of his ruling. The evidence shows that the judgment in the first case was fully satisfied and that appellant got possession of the property and fifty dollars damage. We think the exceptions should be overruled, not only on grounds that the magistrate and Circuit Judge concurred in their findings of fact and there is testimony to sustain such findings, and this Court will not disturb such findings.Morgan v. Morehead, 90 S.C. 278, 73 S.E. 189;Myers v. Burnsides, 90 S.C. 186, 71 S.E. 977; Saunders v.Southern Ry. Co., 90 S.C. 79, 72 S.E. 637, but, for the further reason that the magistrate and Circuit Judge were right in holding the question was res adjudicata. A decree is a final judgment where it disposes of the whole case on the merits and leaves nothing further for consideration.Whitcomb v. Manderville, 90 S.C. 384, 73 S.E. 775.
"The rule of res adjudicata is based upon the idea that there should be an end of litigation as well as upon the maxim that one should not be twice vexed for the same cause." Ludwick v. Penny (N.C. Case), 73 S.E. 228.
"Estoppel by judgment of the merits covers not only what was actually decided but also what was necessarily implied in the final result." 23 Cyc. 1306.
"A judgment is conclusive between the parties to it not only as to these matters which were actually decided, but to all such as were necessarily involved in its rendition."Trimmier v. Thompson, 19 S.C. 254; Michean adv. Caldwell, 18 Spear 276; Willis v. Tozer, 44 S.C. 17.
I think the judgment should be affirmed. *Page 349